Citation Nr: 0634466	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for major depression 
with psychotic features.

2.  Entitlement to a rating in excess of 40 percent for low 
back strain with ruptured disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2005, the 
veteran testified at a personal hearing before a Veterans Law 
Judge who is no longer available to participate in the 
decision.  A copy of the transcript of that hearing is of 
record.  The veteran withdrew his claim for entitlement to a 
total rating based upon individual unemployability by 
correspondence dated in March 2005.

In a May 2005 decision the Board found new and material 
evidence had been received to reopen the claim for major 
depression with psychotic features and remanded the service 
connection and increased rating claims on appeal for 
additional development.  The Board remanded the case to allow 
the veteran an opportunity for an additional hearing in March 
2006.  The veteran declined an additional hearing by 
correspondence dated in May 2006.

The issue of entitlement to service connection for major 
depression with psychotic features is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue addressed in this 
decision.

2.  The veteran's service-connected low back strain with 
ruptured disc is manifested by limited lumbar spine motion 
and pain, without any neurologic abnormality related to this 
disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
low back strain with ruptured disc have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5295 (before 
September 26, 2003) and 5237 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
increased rating claim by correspondence dated in 
September 2003 and March 2004.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  The Board remanded the increased 
rating issue on appeal for additional development in March 
2005 to include a VA orthopedic examination; however, the 
veteran failed to report without explanation for a scheduled 
examination in July 2005.  In light of the July 2005 
neurologic examination findings, the Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the criteria for spinal 
disorders were amended and the diagnostic codes renumbered 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("revised spinal regulations").  The 
criteria for intervertebral disc disease, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, had been revised on September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).



5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

In this case, VA treatment records show the veteran has been 
treated for low back pain with complaints of radiating pain.  
A report dated in January 2005 noted a diagnosis of chronic 
irritative lower urinary tract symptoms probably related to 
lumbar radiculopathy and L5-S1 herniated nucleus pulposus.  
It was also noted that a December 2003 neurosurgery 
consultation found the veteran was not a candidate for 
surgery for his herniated nucleus pulposus.  

In October 2002, the veteran underwent a VA magnetic 
resonance imaging (MRI).  Degenerative disc disease and disc 
protrusion at L4-5 and L5-S1 were noted, which did not cause 
significant central canal stenosis.  There was neuroforaminal 
narrowing at L5.  In November 2002, it was noted that the 
veteran refused to participate in therapy despite complaints 
of low back pain.  

A December 2002 VA orthopedic examination revealed some mild 
paraspinal muscle tenderness but no spasm.  Active range of 
motion included 60 degrees of forward flexion, 20 degrees of 
extension, and 25 degrees of lateral flexion, bilaterally.  
Straight leg raising was negative, and motor strength was 
5/5.    

VA outpatient treatment records reflect that the veteran had 
lumbar epidural steroidal injections in June and July 2003 
for treatment of lumbar radiculitis.

VA orthopedic examination in September 2003 revealed lumbar 
spine forward flexion to 50 degrees, extension to 15 degrees, 
and left and right side bending to 30 degrees.  There was 5/5 
strength to all major muscle groups in the lower extremities, 
except for very slightly decreased left quadriceps weakness.  
Deep tendon reflexes were 2+ and symmetric.  Sensation was 
intact and straight leg raise testing was negative.  There 
were complaints of pain down the left posterior thigh on 
straight leg raising, but no definite radicular symptoms.  
The diagnoses included lumbar spine degenerative disc disease 
with subjective symptoms of radiculopathy and magnetic 
resonance imaging (MRI) findings of a herniated disc at L5-
S1.  

On VA neurologic examination in July 2005 the veteran 
reported he had undergone epidural spinal injections for back 
pain, but that he did not use any other pain medication.  The 
examiner noted a review of the claims file showed a long 
history of back pain without neurologic involvement.  The 
diagnoses included distal polyneuropathy and proximal thigh 
muscle weakness which were more consistent with diabetic 
peripheral neuropathy than a disorder related to the 
veteran's history of lumbosacral strain.  It was the 
examiner's opinion that there was no neurologic abnormality 
related to the service-connected back disorder.

Based upon the evidence of record, the Board finds the 
veteran's service-connected low back strain with ruptured 
disc is manifested by limited lumbar spine motion and 
associated pain.  The September 2003 and July 2005 
examination findings are considered to persuasive of the 
present level of disability due to the service-connected back 
disorder.  Records show the veteran is presently receiving 
the maximum 40 percent schedular rating for a lumbar spine 
disorder without evidence of ankylosis or intervertebral disc 
syndrome under either the old or revised regulations.  
Although VA law provides for alternative separate combined 
ratings for chronic orthopedic and neurological 
manifestations, the persuasive medical evidence shows the 
veteran has no present neurologic abnormalities related to 
his service-connected low back strain.  

There is no basis for a rating in excess of 40 percent for 
limitation of spine motion, to include as due to pain or 
functional loss under the provision for 38 C.F.R. §§ 4.40, 
4.45 or 4.59, as the veteran is presently receiving the 
maximum schedular rating for his back disability.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the 
claim for entitlement to a higher rating must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the July 2005 VA neurologic 
examiner found the veteran's lower extremity pain and 
weakness were due to a nonservice-connected disability.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 40 percent for low back 
strain with ruptured disc is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

A review of the record shows that in May 2005 the Board 
remanded the issue of entitlement to service connection for 
major depression with psychotic features for further 
development including VA examination.  Although the veteran 
underwent VA examination in July 2005, the examiner did not 
address the requested question of whether it was as likely as 
not that the veteran's service-connected low back disorder 
and associated pain had caused or aggravated any present 
psychiatric disorder.  The Court has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds additional development is required 
prior to appellate review.

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2006).  The 
Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA psychiatric examination 
for clarification of the provided 
etiology opinion.   All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The psychiatrist should 
address whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that a service-
connected low back disorder and 
associated pain has caused or aggravated 
any present psychiatric disorder.  Any 
opinion as to aggravation should include 
an estimate as to the degree of 
aggravation caused by the service-
connected disability.  Opinions should be 
provided based on the results of any 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


